Dear Mr. Bradford:
Calcasieu Cameron Hospital Service District d/b/a West Cal-Cam Hospital questions whether or not a proposed cooperative endeavor agreement between it, the Sulphur City Court and Ward 04 Marshal's office, as suggested in Attorney General Opinion Number 04- 0098, complies with the Louisiana Constitution.  In short, we believe the cooperative endeavor agreement is in compliance with the constitution.
We previously opined that West Cal-Cam Hospital may voluntarily pay court costs in collection suits instituted on its behalf through a cooperative endeavor agreement with the Marshal's office and/or other entities.  The proposed agreement provides that in light of the fact that West-Cal Cam Hospital has had a significant increase in it's collection suit filings, 600 suits as opposed to 100 suits, that it will not advance court costs for the first 100 collection suits filed on its behalf but will pay an advanced cost of forty dollars ($40.00) for each suit filed thereafter.  This cost will be shared equally between the Sulphur City Court and the Marshal's office, the two entities drastically impacted by the increase of suit filings.
We trust this adequately responds to your request.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                         BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam